         Case 1:20-cv-00610-KG-KK Document 52 Filed 11/25/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CONAN DOYLE ESTATE LTD.,
        Plaintiff,
v.                                                         Case No. 1:20-cv-00610
NANCY SPRINGER, PENGUIN
RANDOM HOUSE LLC, LEGENDARY
PICTURES PRODUCTIONS, LLC,
NETFLIX, INC., PCMA MANAGEMENT
AND PRODUCTIONS LLC, EH PRODUCTIONS
UK LTD., JACK THORNE, and HARRY BRADBEER,
        Defendants.

        SECOND NOTICE OF STIPULATED EXTENSION OF TIME TO RESPOND
     TO FILM DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

        Pursuant to D.N.M.LR-Civ. 7.4(a), Plaintiff Conan Doyle Estate Ltd. and defendants

Legendary Pictures Productions, LLC, Netflix, Inc., EH Productions UK Ltd., PCMA

Management and Productions LLC, Jack Thorne, and Harry Bradbeer (collectively, the “Film

Defendants”) hereby give notice of the following stipulated extension:

        1.      On October 30, 2020, the Film Defendants filed their Motion to Dismiss First

Amended Complaint (Doc. 49) (the Motion). The deadline for Plaintiff to respond to the Motion

is November 27, 2020.

        2.      It is hereby stipulated that Plaintiff shall respond to the Motion on or before

December 11, 2020.
           Case 1:20-cv-00610-KG-KK Document 52 Filed 11/25/20 Page 2 of 3




Dated: November 25, 2020                 Respectfully submitted,
                                         BARDACKE ALLISON LLP

                                   By:   /s/ Benjamin Allison
                                         Benjamin Allison
                                         Justin Miller
                                         Breanna Contreras
                                         141 E. Palace Avenue, 2d Floor
                                         Santa Fe, NM 87501
                                         (505) 995-8000
                                         (505) 672-7037 (f)
                                         ben@bardackeallison.com
                                         justin@bardackeallison.com
                                         breanna@bardackeallison.com
                                         Attorneys for Plaintiff Conan Doyle Estate Ltd.


                                         DAVIS WRIGHT TREMAINE LLP

                                   By:   Nicolas A. Jampol
                                                (approval received via email 11/25/20)
                                         Nicolas A. Jampol (CA Bar No. 244867)
                                         Cydney Swofford Freeman (CA Bar No. 315766)
                                         Camila Pedraza (CA Bar No. 329984)
                                         865 South Figueroa Street, 24th Floor
                                         Los Angeles, California 90017-2566
                                         Telephone: (213) 633-6800
                                         Email: nicolasjampol@dwt.com,
                                                cydneyfreeman@dwt.com
                                                camilapedraza@dwt.com

                                         RODEY, DICKASON, SLOAN, AKIN & ROBB,
                                         P.A.

                                         Charles K. Purcell
                                         Post Office Box 1888
                                         Albuquerque, NM 87103
                                         Tel: (505) 765-5900
                                         Fax: (505) 768-7395
                                         kpurcell@rodey.com

                                         Attorneys for Defendants Legendary Pictures
                                         Productions, LLC, Netflix, Inc., PCMA
                                         Management and Productions LLC, and EH
                                         Productions UK Ltd.




                                            2
4814-4430-0484v.2 0082338-000078
           Case 1:20-cv-00610-KG-KK Document 52 Filed 11/25/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I, Benjamin Allison, hereby certify that I caused a true and correct copy of the foregoing

Second Notice of Stipulated Extension of Time to Respond to Film Defendants’ Motion to Dismiss

First Amended Complaint to be filed through the Court’s CM/ECF system which caused all parties

and counsel entitled to receive notice to be served electronically as more fully described on the

Notice of Electronic Filing.

                                                       BARDACKE ALLISON LLP

                                             By:       Benjamin Allision
                                                       Benjamin Allison




                                                   3
4814-4430-0484v.2 0082338-000078
